         Case 1:18-cr-00685-GBD Document 40 Filed 09/24/20 Page 1 of 1




                                                      September 24, 2020

 BY ECF

 The Honorable George B. Daniels
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

       Re:    United States v. Joel Davis
              18 Cr. 685 (GBD)

 Dear Judge Daniels:

         The defense writes with the consent of the Government to respectfully request
 the adjournment of Mr. Davis’s sentencing, currently scheduled for October 21, 2020,
 for at least 60 days. We hope to ensure that at least one of Mr. Davis’s family members
 is able to be present for his sentencing which is still not possible due to the COVID-
 19 pandemic.

       I thank the Court for its consideration of this request.



                                               Respectfully submitted,

                                                /s/
                                               Ian Marcus Amelkin
                                               Assistant Federal Defender
                                               52 Duane Street, 10th Floor
                                               New York, NY 10007
                                               (212) 417-8733

cc:   AUSAs Matthew Hellman, Esq. & Julie Murray, Esq.
